Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 22-March-2022, Applicant has submitted a set of Amendments to the claims on 22-June-2022 to address the 112(f) and 101 issues raised in the Non-Final Office Action. A summary of the amendments follows.
Regarding independent claim 1, the phrase “a coding step of performing LDPC coding” has been modified to now read “, by circuitry, LDPC coding”. The phrase “a coding rate r of 3/16” has been appended to now read “a coding rate r of 3/16, the LDPC code being transmitted to a reception device via a transmission path”. The phrase “ the LDPC code” has been changed to “, by the circuitry, the LDPC code”.
Regarding independent claim 2, the phrase “a decoding unit” has been changed to “[[a]] decoding circuitry”. The phrase “rate r of 3/16 obtained from data transmitted by a transmission method including a coding step of” has been changed to now read as “rate r of 3/16, the LDPC code being received from a transmission device via a transmission path, the LDPC code being encoded . The phrase “a group wise interleaving step of performing group-wise interleaving” has been changed to “. The phrase “a mapping step of mapping the LDPC code” has been changed to “.

Response to Arguments
In response to the Non-Final Office Action of 22-March-2022, Applicant has submitted a set of Amendments to the claims with Arguments and Remarks on 22-June-2022 [herein “arguments”]. These arguments have been fully considered and found persuasive.
In their first argument, Applicant argues that the amendments to independent claims 1 and 2 overcome the 112(f) invocation by citing sufficient structure (specifically circuitry) to not invoke a 112(f) interpretation.  Examiner agrees with this conclusion. 
In their second argument, Applicant argues that the additional amended language cites integration of the abstract concepts of the invention into a practical application, thereby overcoming the 35 U.S.C. 101 rejections of the Non-Final Office Action. Examiner also agrees with this conclusion.

EXAMINER’S AMENDMENT
 Examiner initiated an interview with Applicant’s representative, Robert Tarcu (Reg. No. 64,622), on 28-July-2022 to discuss additional changes required to overcome minor 112(b) issues in the amended version of the claims and suggest an Examiner’s Amendment to eliminate these issues; the required changes were approved by the Applicant on 02-August-2022 and are reflected in the Examiner’s Amendment which follows.
The application has been amended as follows:


1. (Currently Amended) A transmission method comprising:
performing, by circuitry, LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 3/16, the LDPC code being transmitted to a reception device via a transmission path;
performing, by the circuitry, group-wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits; and
mapping, by the circuitry, the LDPC code to one of 16 signal points of uniform constellation (UC) of 16QAM on a 4-bit basis, wherein
in the group-wise interleaving, an (i + 1)th bit group from a head of the LDPC code is set as a bit group i, i being an integer equal to or greater than 0, and a sequence of bit groups 0 to 47 of the 17280-bit LDPC code is interleaved into a sequence of bit groups
32 42 35 16 45 38 29 30 9 43 31 11 34 25 39 7 13 4 0 21 46 15 5 20 33 47 44 40 37 19 23 8 12 3 26 14 1 10 28 36 24 22 18 2 6 27 41 17,
the parity check matrix includes
	an A matrix of M1 rows and K columns represented by a predetermined value M1, which is 1440, and an information length K = N × r of the LDPC code, the A matrix being an upper left matrix of the parity check matrix,
	a B matrix of M1 rows and M1 columns, having a step structure adjacent to right of the A matrix,
	a Z matrix of M1 rows and N - K - M1 columns, the Z matrix being a zero matrix adjacent to right of the B matrix,
	a C matrix of N - K - M1 rows and K + M1 columns, adjacent to below the A matrix and the B matrix, and
	a D matrix of N - K - M1 rows and N - K - M1 columns, the D matrix being an identity matrix adjacent to right of the C matrix,

the A matrix and the C matrix are represented by a parity check matrix initial value table, and
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and is
	10 1155 1332 1608 8228 8253 11662
	483 1297 1433 4678 5776 10410 13553
	862 967 1036 1842 2950 10129 12042
	258 872 1037 7129 9442 9491 10644
	215 260 590 6003 7554 10499
	197 521 1190 1670 3696 4410 4436 4686 5350 5651 7397 7503 8553 9844 10729 11421 11605 11742 11835 12338 12422
	288 560 1427 1492 1932 3255 4508 4628 5259 5881 6136 8019 8152 8192 8230 8669 8880 10289 11160 11665 12374
	694 1175 1205 2363 2756 2962 3097 3374 4268 4811 6072 6393 6942 9514 9733 10681 11081 11360 12386 13467 13980
	25 1200 1266 3036 3441 4940 5161 5254 7231 7585 8088 9414 10217 10349 10409 11177 12151 12497 12934 13123 14029
	2599 5475 6890 7755 8567 9088 11980
	2708 2836 6062 6328 8890 9831 11173
	2522 2634 4989 6831 9523 10731 12107
	4738 5653 7862 11986 12773 12839 13045.

2. (Currently Amended) A reception device comprising:
decoding circuitry configured to decode an LDPC code with a code length N of 17280 bits and a coding rate r of 3/16, the LDPC code being received from a transmission device via a transmission path, the LDPC code being encoded by 
	performing LDPC coding on a basis of a parity check matrix of the LDPC code,
	performing group-wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits, and
	mapping the LDPC code to one of 16 signal points of uniform constellation (UC) of 16QAM on a 4-bit basis, wherein
in the group-wise interleaving, an (i + 1)th bit group from a head of the LDPC code is set as a bit group i, i being an integer equal to or greater than 0, and a sequence of bit groups 0 to 47 of the 17280-bit LDPC code is interleaved into a sequence of bit groups
32 42 35 16 45 38 29 30 9 43 31 11 34 25 39 7 13 4 0 21 46 15 5 20 33 47 44 40 37 19 23 8 12 3 26 14 1 10 28 36 24 22 18 2 6 27 41 17,
the parity check matrix includes
	an A matrix of M1 rows and K columns represented by a predetermined value M1, which is 1440, and an information length K = N × r of the LDPC code, the A matrix being an upper left matrix of the parity check matrix,
	a B matrix of M1 rows and M1 columns, having a step structure adjacent to right of the A matrix,
	a Z matrix of M1 rows and N - K - M1 columns, the Z matrix being a zero matrix adjacent to right of the B matrix,
	a C matrix of N - K - M1 rows and K + M1 columns, adjacent to below the A matrix and the B matrix, and
	a D matrix of N - K - M1 rows and N - K - M1 columns, the D matrix being an identity matrix adjacent to right of the C matrix,

the A matrix and the C matrix are represented by a parity check matrix initial value table, and
the parity check matrix initial value table is a table representing positions of elements of 1 of the A matrix and the C matrix for every 360 columns, and is
	10 1155 1332 1608 8228 8253 11662
	483 1297 1433 4678 5776 10410 13553
	862 967 1036 1842 2950 10129 12042
	258 872 1037 7129 9442 9491 10644
	215 260 590 6003 7554 10499
	197 521 1190 1670 3696 4410 4436 4686 5350 5651 7397 7503 8553 9844 10729 11421 11605 11742 11835 12338 12422
	288 560 1427 1492 1932 3255 4508 4628 5259 5881 6136 8019 8152 8192 8230 8669 8880 10289 11160 11665 12374
	694 1175 1205 2363 2756 2962 3097 3374 4268 4811 6072 6393 6942 9514 9733 10681 11081 11360 12386 13467 13980
	25 1200 1266 3036 3441 4940 5161 5254 7231 7585 8088 9414 10217 10349 10409 11177 12151 12497 12934 13123 14029
	2599 5475 6890 7755 8567 9088 11980
	2708 2836 6062 6328 8890 9831 11173
	2522 2634 4989 6831 9523 10731 12107
	4738 5653 7862 11986 12773 12839 13045.

REASONS FOR ALLOWANCE
 Claims 1 and 2 are allowed.
The following is a Examiner’s statement of reasons for allowance:
	The invention pertains to transmission method and a reception devices which 
improve communication quality in data transmission using an LDPC (Low Density Parity Check) code.
	Regarding claim 1, the prior art of record does not teach group-wise interleaving, an (i + 1)th bit group from a head of the LDPC code is set as a bit group i, and a sequence of bit groups 0 to 47 of the 17280-bit LDPC code is interleaved into a sequence of bit groups 32 42 35 16 45 38 29 30 9 43 31 11 34 25 39 7 13 4 0 21 46 15 5 20 33 47 44 40 37 19 23 8 12 3 26 14 1 10 28 36 24 22 18 2 6 27 41 17.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable.
Independent claim 2 also contains the limitation described above; as a result, it is also allowable.
In summary, claims 1 and 2 are found allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111